Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.
2.	This action is responsive to the communication filed on 3/22/21.  Claims 1 and 9 have been amended. Claims 4-5 and 12-13 have been cancelled. Claims 1-3, 6-11 and 14-16 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 6, 8-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Silberberg et al (US 6957214 B1, hereinafter “Silberberg”) in view of .
8.	With respect to claim 1,
Silberberg discloses a method, comprising:
receiving a query configuration identifying data retrievable from a plurality of data sources (Silberberg col. 4 lines 7-45, col. 16 lines 13-15 and Fig. 8 e.g. Data source domain module block 116 stores a plurality of rules that may be used to determine target data sources that the queries may be transmitted to, translating the queries and responses to the queries.  Knowledge base block 118 stores the data model of the generic domain, data models of each data source, conceptual terminology translations between the user domains and the generic domain and conceptual terminology translations between the generic domain and the data sources);
receiving a query in an input query language (Silberberg col. 8 lines 1-26 e.g. (14) Query Execution (15) FIG. 6 depicts a user interacting with an application, which needs information from underlying data sources.  A high-level query is formulated in the terminology of the user domain that requests a list of properties, poor_student, gpa, dissertation_advisor, and hobby, and constraints, rank="Full".  Presumably, the user has a theory that poor students either have poor dissertation advisors or are involved in time-consuming hobbies.  High-level queries express no information about how to navigate ontologies to solve the ;
identifying, based upon the query configuration, a first data source of the plurality of data sources that maintains data responsive to the received query (Silberberg col. 9 lines 10-13 e.g. (20)   Based on the generic query, agents at the Aggregation Agents level of the ADINA architecture use knowledge of the registered data sources to identify the data sources that can provide information to solve the query.  As depicted in FIG. 7, ADINA identifies a Grade database to provide grade and hobby information, and an XML Advisor document set to provide advisor information.  ADINA groups the properties according to the data sources that provide information);
translating the received query from the input query language into a first native query language of the first data source, the first native query language being different from the input query language (Silberberg col. 4 lines 7-45, col. 9 lines 30-38 and Fig. 8 e.g. Since high-level queries cannot be evaluated by the data sources, ADINA uses the Extended QUICK (EQUICK) agent to translate high-level queries into native-language queries of the underlying data source management systems that navigate their respective ontologies.  The EQUICK agent is discussed below in greater detail.  However, any agent that functions in a manner similar to EQUICK can be used.  ;
requesting first reply data responsive to the received query from the identified first data source using the translated query (Silberberg col. 4 lines 7-45, col. 9 lines 30-38 and Fig. 8 e.g. Since high-level queries cannot be evaluated by the data sources, ADINA uses the Extended QUICK (EQUICK) agent to translate high-level queries into native-language queries of the underlying data source management systems that navigate their respective ontologies.  The EQUICK agent is discussed below in greater detail.  However, any agent that functions in a manner similar to EQUICK can be used.  Queries are dispatched to each appropriate data source and the results are returned to ADINA); and
outputting at least one search result based upon the first reply data (Silberberg claim 15).
Although Silberberg substantially teaches the claimed invention, Silberberg does not explicitly indicate storing first reply data received from the identified first data source in a selected memory; and
wherein the method further comprises modifying the received first reply data from a first unstructured data format to a second structured data format prior to storage in the selected memory.
Bice teaches the limitations by stating storing first reply data received from the identified first data source in a selected memory (Bice 267 [0042] e.g. converts the data provided by the external data source into table data that is used to generate an enriched database query response.  The enrichment server 204 communicates the enriched database query response to the SQL engine 102, which returns a view of the enriched table response and/or inserts the table data into an internal table of an internal database, e.g., according to a schema.  The internal table may be refreshed automatically on a scheduled basis or the like, e.g., by automatically generating a new query for external data and using the data in the enriched data response to insert the updated data); and
wherein the method further comprises modifying the received first reply data from a first native data format to a second structured data format prior to storage in the selected memory, wherein requesting the second reply data includes identifying the selected memory storing the first reply data in the second data format (Bice 267 [0028] – [0029], [0033], [0042], [0056] e.g. [0028] – [0029] native format. [0033] The SQL engine 102 receives database queries including various parameters (i.e., sometimes referred to as enrichment parameters), such as an entity identifier.  The enrichment server 104 may access entity data 108 and verify that each component in the query is converts the data provided by the external data source into table data that is used to generate an enriched database query response.  The enrichment server 204 communicates the enriched database query response to the SQL engine 102, which returns a view of the enriched table response and/or inserts the table data into an internal table of an internal database, e.g., according to a schema.  The internal table may be refreshed automatically on a scheduled basis or the like, e.g., by automatically generating a new query for external data and using 
wherein the method further comprises modifying (e.g. convert, translate) the received first reply data (e.g. data received from the external data sources as a response to the native requests) from a first native data format (e.g. native format) to a second structured data format (e.g. compatible table data – schema) prior to storage in the selected memory (e.g. table data), wherein requesting the second reply data includes identifying the selected memory storing (e.g. the SQL engine 102 is configured to populate portions (e.g., one or more columns of table data) of an internal database 109 with the enriched database query response) the first reply data in the second data format]. [0056] As an example, such data includes values of which an algorithm uses as input parameters in order to compute another value, which is stored in the entity component).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Silberberg and Bice, to eliminate a query author or application developer to deal with how database queries are authenticated, how table data is imported from the external data sources or how a user is billed for access (Bice [0007]).
Although Silberberg and Bice combination substantially teaches the claimed invention, they do not explicitly indicate a native data format is
a plurality of data sources including at least one unstructured data source;
an unstructured data format.
Damodharan teaches the limitations by stating
receiving a query configuration identifying data retrievable from a plurality of data sources including at least one unstructured data source;
wherein the method further comprises modifying the received first reply data from a first unstructured data format to a second structured data format prior to storage in the selected memory, wherein requesting the second reply data includes identifying the selected memory storing the first reply data in the second data format (Damodharan [0034], [0041] - [0043], [0047], [0053] – [0054], [0057], [0064], [0067] e.g. [0034] Referring now to FIG. 3, a block diagram 60 of one embodiment of a detection system including the detection module 28 of FIG. 1 is depicted.  In the example depicted in FIG. 3, reference numerals 62, 64 and 66 are representative of a plurality of log files obtained from one or more data sources, such as imaging systems.  In certain embodiments, the log files 62, 64 and 66 respectively correspond to log files obtained from different imaging modalities.  Alternatively, if a single imaging modality is employed to acquire image data, then the log files 62, 64 and 66 may be representative of log files generated by the single imaging modality but stored in different formats.  Although, the exemplary embodiments illustrated hereinafter are described in the context of a log file generated by a medical imaging system, it will be appreciated that use of the diagnostic system 10 (see native format, where the native format may include a text format.  The formatter module 98 may be configured to convert the native text format of the data in the input file 62 to a common format. Accordingly, converting the format of the query the rules database 78 to obtain the one or more predefined rules.  More particularly, the extractor module 100 may be configured to query the rules database 78 to obtain data associated with the information of interest to be extracted.  The extractor module 100 may be further configured to parse through the data in the log file 62 to extract the information of interest based upon the predefined rules stored in the rules database 78.  [0057] Subsequently, at step B 124, data in the log file may be converted to conform to a common format.  More particularly, the data in the log file may be converted from a native format to a standard common format.  Converting the log data to a common standard format advantageously aids in identifying and extracting information of interest from the log file.  Additionally, step B 124 may also involve validation checks to remove any inconsistencies and/or variations in the input log data.  Furthermore, at step B 124, different data formats associated with a wide variety of systems may be identified, and corresponding transformations may be applied to convert the data into one or more structured formats [as
(e.g. query) configuration identifying data retrievable from a plurality of data sources (e.g. data sources) including at least one unstructured data source (e.g. log files – text format: unstructured data);
wherein the method further comprises modifying (e.g. convert) the received first reply data (e.g. log file) from a first unstructured data format (e.g. native format, such as text format; referring to the instant application specification [0005] … In contrast, a large portion of industrial data can be in the form of unstructured data, also referred to as "dark data," such as text) to a second structured data format (e.g. common format – structured formats) prior to storage in the selected memory (e.g. working memory), wherein requesting the second reply data includes identifying the selected memory storing (e.g. common format -  structured formats) the first reply data in the second data format]. [0064] Once the working environment associated with the input file 152 is determined at step 154, the workflow manager 70 (see FIG. 3) may be configured to query the workflow database 72 (see FIG. 3).  [0067] Further, if at step 164 it is determined that the environment is a knowledge creation environment, then the workflow manager 70 (see FIG. 3) may be configured to query the workflow database 72 to obtain a corresponding predefined workflow).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Silberberg, 
9.	With respect to claim 2,
	Silberberg further discloses
identifying, based upon the query configuration and the received query, a second data source of the plurality of data sources maintains data responsive to the received query (Silberberg col. 9 lines 10-13 and Claim 15);
translating the received query from the input query language into a second native query language of the second data source, the second native query language being different from the input query language (Silberberg col. 9 lines 30-38 and Claim 15);
requesting first reply data responsive to the received query from the first data source (Silberberg Claim 15); and
aggregating the first reply data received from the first data source and the first reply data received from a second data source, wherein the output search result includes the aggregated first responsive data (Silberberg col. 9 lines 43-56 and Claim 15).
	Bice further discloses storing first reply data received from the second data source in a selected memory (Bice 267 [0042]).
10.	With respect to claim 3,
	Bice further discloses identifying, based upon the query configuration, a second data source of the plurality of data, the second data source being configured to generate second reply data responsive to the received query based upon the first reply data;
requesting second reply data responsive to the received query from the second data source;
receiving the second reply data from the second data source; and
outputting the at least one search result including the second reply data (Bice 267 [0033], [0042], [0056]).
11.	With respect to claim 6,
	Bice further discloses identifying a source of the received search request and outputting of the at least one search result after validating the source (Bice 267 [0051] e.g. the protocol requires various credentials such as a username and password; referring to the instant application specification [0043]).
12.	With respect to claim 8,
	Silberberg further discloses wherein the received query is a single structured query (Silberberg col. 10 lines 47-50).
13.	Claims 9-11, 14 and 16 are same as claims 1-3, 6 and 8 and are rejected for the same reasons as applied hereinabove.

14.	Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Silberberg in view of Bice and Damodharan, and further in view of Gross et al (U.S. 7281112 B1 hereinafter, “Gross”).
15.	With respect to claim 7,
wherein the query configuration further identifies the selected memory from at least one of a short-term memory and a long-term memory, the short-term memory being configured to store the first reply data for a first time period and the long-term memory being configured to store the first reply data for a second time period greater than the second time period.
Gross teaches the limitations by stating wherein the query configuration further identifies the selected memory from at least one of a short-term memory and a long-term memory, the short-term memory being configured to store the first reply data for a first time period and the long-term memory being configured to store the first reply data for a second time period greater than the second time period (Gross Claim 1 & Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Silberberg, Bice, Damodharan and Gross, to eliminate a query author or application developer to deal with how database queries are authenticated, how table data is imported from the external data sources or how a user is billed for access (Bice [0007]). 
16.	Claim 15 is same as claim 7 and is rejected for the same reasons as applied hereinabove.

Response to Argument
17.	Applicant’s remarks and arguments presented on 3/22/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
18.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
19.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 7, 2021